DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/22/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaib (U.S. Patent Application Publication No. 2013/0231711,) hereinafter referred to as Kaib; further in view of Johnson et al. (U.S. Patent No. 2009/0009945,) hereinafter referred to as Johnson.
Regarding claim 1, Kaib teaches a wearable cardioverter defibrillator monitor, comprising: 
a housing configured to surround a defibrillator electronics assembly (housing for electronics component element 130, comprising sensors 135 and described as monitor assembly, Figs. 1-2, ¶[0049]); and

Kaib does not teach a removable cover for the monitor element of the wearable cardioverter defibrillator monitor.
Attention is brought to the Johnson reference, which teaches a protective removable case for a touchscreen device (Fig. 3 for example shows an exploded view of such an assembly, ¶[0005]). It is noted that any display elements in the electronic device inside the case are necessarily located at an interface between the housing of the electronic device and the front face of the case, as discussed by ¶[0005] in that the screen is interactable through a particular face of the case taught by Johnson.
It would have been obvious to modify the monitor of Kaib to include a protective, removable case, as taught by Johnson, because Johnson teaches that a protective case can preserve lifesaving data (Johnson ¶[0002]) and allow for devices to be maintained as crush-resistant, watertight, and shock-resistant (Johnson, ¶[0136]).
Regarding claim 2, Kaib, as modified by Johnson, teaches the wearable cardioverter defibrillator monitor case of Claim 1.
Kaib and Johnson further teach wherein the shock indicator is positioned within a recess (as noted in the rejection of claim 1, the shock indicator of Kaib is a display, and the case of Johnson locates the display of the held electronic device in a recess of the removable case ¶[0078]).
Regarding claim 3, Kaib, as modified by Johnson, teaches the wearable cardioverter defibrillator monitor case of Claim 1.

Regarding claim 4, Kaib, as modified by Johnson, teaches the wearable cardioverter defibrillator monitor case of Claim 1.
Johnson further teaches wherein the front cover includes a window (Fig. 1, element 110, described in ¶[0052] as a see-through interaction-capable membrane).
Regarding claim 5, Kaib, as modified by Johnson, teaches the wearable cardioverter defibrillator monitor case of Claim 4.
Kaib and Johnson further teach wherein the window is positioned on the front cover such that the shock indicator is visible when the front cover is removably attached to the housing (as noted in the rejection of claim 1, the shock indicator of Kaib is a display, and the case of Johnson locates the display of the held electronic device in a recess of the removable case ¶[0078]).
Regarding claim 6, Kaib, as modified by Johnson, teaches the wearable cardioverter defibrillator monitor case of Claim 1.
Kaib and Johnson do not teach further comprising a second shock indicator, wherein the shock indicator and the second shock indicator are positioned on different components of the wearable cardioverter defibrillator monitor case.
However Kaib does teach that it is known to comprise a plurality of mechanical shock sensors (¶[0052]).
Therefore, all of the features of claim 6 are taught by the combination of Kaib and Johnson except for a second shock indicator (such as a display) positioned on another component of the wearable cardioverter defibrillator monitor case (it is noted that the 
Nevertheless, it would have been prima facie obvious to include a second shock indicator as claimed, because the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144 and In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 7, Kaib, as modified by Johnson, teaches the wearable cardioverter defibrillator monitor case of Claim 1.
Kaib further teaches wherein the housing has a battery opening configured to receive a cardioverter defibrillator battery (¶[0127] battery is removable in order to swap with auxiliary battery for charging, for example).
Regarding claim 8, Kaib, as modified by Johnson, teaches the wearable cardioverter defibrillator monitor case of Claim 1.
Kaib and Johnson further teach wherein the front cover is sized to substantially cover a front face of the housing when removably attached to the housing (as noted in the rejection of claim 1, the shock indicator of Kaib is a display, and the case of Johnson locates the display of the held electronic device in a recess of the removable case ¶[0078], it is evident that the case of Johnson totally surrounds an electronic device).
Regarding claim 9, Kaib, as modified by Johnson, teaches the wearable cardioverter defibrillator monitor case of Claim.

Regarding claim 10, Kaib, as modified by Johnson, teaches the wearable cardioverter defibrillator monitor case of Claim 1.
Johnson further teaches wherein the front cover or the rear cover is configured to conceal a plurality of attachment devices that attach the defibrillator electronics assembly to the housing (Fig. 2, for example, the rear cover is solid, and therefore capable of concealing fasteners used in the electronics device).
Regarding claim 11, Kaib, as modified by Johnson, teaches the wearable cardioverter defibrillator monitor case of Claim 1.
Johnson further teaches wherein the front cover and the rear cover are independently detachable from the housing (Fig. 14, for example, the front and rear covers clip together around the electronics device).
Regarding claim 12, Kaib, as modified by Johnson, teaches the wearable cardioverter defibrillator monitor case of Claim 1.
Johnson further teaches wherein the case is configured to be detached from the cardioverter defibrillator electronics assembly by removal of a plurality of attachment devices (Fig. 14, for example, depicts a plurality of latches that must be removed from the front plate in order to be opened).
Regarding claim 14, the claim is directed to substantially the same subject matter as claim 7 and is rejected under substantially the same portions of Kaib and Johnson.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaib (U.S. Patent Application Publication No. 2013/0231711,) hereinafter referred to as Kaib; further in view of Johnson et al. (U.S. Patent No. 2009/0009945,) hereinafter referred to as Johnson; further in view of Wicks et al. (U.S. Patent Application Publication No. 2014/0332417,) hereinafter referred to as Wicks.
Regarding claim 13, Kaib, as modified by Johnson, teaches the wearable cardioverter defibrillator monitor case of Claim 1.
Kaib and Johnson do not teach wherein the front cover is configured to conceal the shock indicator from view when the front cover is removably attached to the housing.
Attention is brought to the Wicks reference, which teaches a front cover is configured to conceal the shock indicator from view when the front cover is removably attached to the housing (¶[0049]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the front cover of the case of the combination of Kaib and Johnson, to include a privacy filter, as taught by Wicks, because Wicks teaches that it allows for the individual user of the electronic device and case to maintain their privacy (Wicks, ¶[0049]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2013/0062916 to Wiley teaches a mechanical shock indicator comprising a tube comprising red dye that creates a permanent record of mechanical shock exceeding a particular G-level, for example.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.L.S/Examiner, Art Unit 3792     

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792